Citation Nr: 1511315	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-10 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizophrenia.  

2.  Entitlement to service connection for pemphigus vulgaris (claimed as a skin disorder) as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2005 and November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claims.  

In October 2013, the Board remanded the claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in May 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of PTSD. 

2.  The Veteran's schizophrenia clearly and unmistakably pre-existed his entry into active military service and clearly and unmistakably did not undergo a permanent increase in severity beyond its natural progression during active military service.

2.  The weight of the evidence does not establish that the Veteran's currently diagnosed skin condition began during or was otherwise caused by his military service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).

2.  The criteria for service connection for the Veteran's claimed skin condition are not met, and his skin condition is not presumed due to an undiagnosed illness as a result of service during the Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in September 2006 and October 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his disabilities on appeal.  

The Board notes that the Veteran testified at a RO hearing in April 2009.  He also requested a Board hearing and was scheduled for such, but he failed to appear at the scheduled time, and has not provided good cause for his failure to report.  As such, his hearing request is considered to have been withdrawn.  
The Veteran was also scheduled for VA examinations with respect to his service connection claims, but he failed to report for those as well.  The Veteran has not responded or explained in any way the reason for his failure to report to the examinations.  Indeed, letters regarding the scheduled examinations were sent to the Veteran's last known address.  He thus is charged with awareness of the examinations under the presumption of regularity.  Woods v. Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Clear evidence for rebuttal includes mailing to an incorrect address and mail returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18 (1996); Piano v. Brown, 5 Vet. App. 25 (1993).  Additionally, the Board has already remanded these claims to afford the Veteran a second opportunity to attend VA examinations, because it was not overly clear that the Veteran had received notification of his scheduled examinations.  Unfortunately, the Veteran failed to report for the most recently scheduled VA examination as well.  The Board notes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection For an Acquired Psychiatric Disability, to Include PTSD

The Veteran submitted a claim seeking service connection for a psychiatric disability in February 2005.  In a March 2005 statement he alleged that he had PTSD as a result of being exposed to toxic chemicals and oil fires while he was en route to the Gulf War.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-V § 309.81 (5th ed.).

At the outset, with regard to the first element necessary for a grant of service connection for PTSD, the Board notes that the Veteran does not have an Axis I  diagnosis of PTSD.  In February 2005 Dr. J. noted that the Veteran experienced symptomatology associated with PTSD to include depression, delusions and anxiety.  However, symptomatology is not the same as a diagnosis.  In May 2007, a social worker submitted a statement asserting that the Veteran had PTSD, and reported that by observing the Veteran through his weekly PTSD treatment group, he noted that the Veteran exhibited symptoms of headaches, poor concentration, memory loss, fatigue and shortness of breath.  However, while the social worker suggested that the Veteran might have PTSD, the social worker did not explain how the Veteran met the DSM criteria for such a diagnosis.  Given the suggestion that the Veteran might have PTSD, he was scheduled for a VA psychiatric examination.  Unfortunately, as noted, the Veteran has repeatedly failed to attend the scheduled VA examinations.  

38 C.F.R. § 3.655 provides that when, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Unfortunately, in this case, the VA examinations were scheduled specifically because it was determined that the evidence of record was insufficient to establish that the Veteran had PTSD for VA purposes.  He was scheduled for several VA examinations in an effort to address this evidentiary failing of his claim.  Unfortunately, his failure to attend the examinations means that the evidence continues not to show that he has an Axis I diagnosis of PTSD for VA purposes.  Therefore, service connection for PTSD is denied.

The Board has also considered whether service connection is warranted for an acquired psychiatric disability, other than PTSD.  However, for the following reasons, the Board concludes that it is not.  The Board notes that the Veteran was diagnosed with schizophrenia in 1989, as is documented by his 1989 treatment records from a private facility.  The Veteran has contended that his psychiatric disability was aggravated by the stresses of his service.  In a September 2005 statement, and during his April 2009 RO hearing, the Veteran asserted that he never should have been recruited into the U.S. Navy, because he suffered from mental illness, and that his "psychotic disorder was mentally aggravated."  

The Board notes that with regard to his schizophrenia claim, a Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1132.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ('noted').  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 C.F.R. § 3.304(b)(1), the term 'noted' denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for this presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).

When no preexisting condition was noted upon entry into service, the burden falls on the government, not the Veteran, to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting disability will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disability. See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

'Clear and unmistakable evidence' is a more formidable evidentiary burden than the 'preponderance of the evidence' standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the 'clear and convincing' burden of proof, while a higher standard than a 'preponderance of the evidence,' is a lower burden to satisfy than that of 'clear and unmistakable evidence.').  It is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be 'undebatable.'  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Here, the Veteran's enlistment examination in January 1990, found his psychiatric condition to be "normal."  Accordingly, the presumption of soundness as to a psychiatric condition attaches.  Therefore, the Board must address whether there is clear and unmistakable evidence that the Veteran's disability both preexisted service and that it was not aggravated by service

With regard to the first prong, the Board finds that clear and unmistakable evidence establishes that the Veteran's schizophrenia pre-existed his military service.  Specifically, the Veteran's service personnel records show that during his Personnel Security Investigation it was discovered that the Veteran had previously been diagnosed with schizophrenia in the Fall of 1989 when he sought psychiatric treatment for hearing voices and reclusive behavior.  As the Veteran did not enter active duty until 1990, it is clear that he was diagnosed with schizophrenia prior to service. 

The inquiry then shifts to whether the evidence clearly and unmistakably shows that the Veteran's schizophrenia was not aggravated by service.  The Board concludes that this prong has also been met, and to the extent that it is argued that the prong was not rebutted, it was the Veteran's failure to attend VA examinations that frustrated VA's ability to address this prong.  While the Veteran contends that his schizophrenia was aggravated during service, service treatment records fail to show any psychiatric complaints or treatment during service.  Moreover, at his separation physical the Veteran was found to be psychiatrically normal.  It is true that the Veteran did report nervousness on his medical history survey completed in conjunction with his separation physical; however, such an acknowledgement only indicates that the Veteran had experienced nervousness previously.  It does not establish that it actually occurred during active duty.  Moreover, the medical officer noted only that the Veteran had anxiety/nervousness that had existed prior to enlistment.  The medical officer made no suggestion that the Veteran had been experiencing psychiatric problems during service.  As such, this indication does not suggest aggravation.

At the end of the day, the separation physical found the Veteran to be psychiatrically normal at separation, suggesting that even if the Veteran did experience psychiatric symptomatology in service that it was only temporary.  This would not support a finding of aggravation.  

The Board has considered the Veteran's statements asserting aggravation of his pre-existing schizophrenia during service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, schizophrenia is not the type of disorder that a lay person can provide competent evidence on questions of etiology or aggravation.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  This disease involves medically complex disease processes and can result and be aggravated from multiple etiologies, and it therefore requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Here, the Veteran was scheduled for multiple VA examinations to determine whether his service caused or aggravated his mental illness, but as noted he repeatedly failed to appear for such examinations.  These examinations were scheduled in an effort to assess whether the Veteran's schizophrenia was clearly and unmistakably not aggravated.  The Veteran's failure to participate in the prosecution of his claim prevents VA from obtaining the information necessary to rate his disability. 

Therefore, the Board finds that the presumption of soundness has been rebutted and there exists clear and unmistakable evidence indicating that the Veteran's schizophrenia pre-existed service and was not aggravated by his service; and even if it was not found to have been rebutted, the Veteran's failure to participate has prevented the evidence from being obtained that might support service connection, and therefore his claim must be denied under 38 C.F.R. § 3.655.  

As such, the Veteran's claim for service connection for an acquired psychiatric disorder is denied.  

Service Connection for a Skin Condition

The Veteran is also seeking service connection for a skin condition as due to an undiagnosed illness, which he has asserted in a February 2007 claim manifested during his military service during the Gulf War.  He further contends that his skin condition is due to chemicals he was exposed to during service.  

Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia Theater of operations during the Persian Gulf War.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(c). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

With respect to the Veteran's skin condition, he has contended in his August 2007 statements that he has had symptoms of a skin condition due to undiagnosed illness incurred in Southwest Asia.  In his Los Angeles Outpatient Treatment Center notes in 2009 he specified that he experienced symptoms of hyperpigmented patches on his back, but that his skin condition was otherwise stable.  However, as evidenced by these VA treatment, specifically in March 2010, the Veteran has a diagnosed skin condition namely pemphigus vulgaris.  Thus, as pemphigus vulgaris has been diagnosed, the special provisions pertaining to an undiagnosed illness are not applicable, and service connection cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317.

As noted above, in order for service connection to be granted on a direct basis, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

It is undisputed that the Veteran is currently diagnosed with a skin disability manifested by hyper pigmented patches on his back.  Additionally, service treatment records indicate that at the Veteran's November 1991 separation examination, his skin was marked as "abnormal," and he was noted to have Tinea Corporis, a fungal skin infection.  

However, it is unclear whether the condition diagnosed at separation is the same skin condition the Veteran currently has.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, and he can thus describe a skin condition that he sees on his body, but he lacks the medical training and expertise to provide a complex medical opinion, such as identifying the type of skin condition that is present.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  It is also unclear that the Veteran contends that his skin condition has continued since service.  For example, he wrote in a 2007 statement that he had a skin condition that could have been caused by serving in the gulf war and been exposed to unknown elements.  Such a statement does not suggest that the Veteran contends that his skin disease has been present continuously since service.  At his RO hearing, the Veteran even reported that the pemphigus vulgaris was not diagnosed for more than a decade after separation.  As such, a medical opinion is considered necessary to address the etiology of the pemphigus vulgaris, since the skin condition that the Veteran is currently diagnosed with carries a different diagnosis than the one that was noted at separation.  To the extent that the Veteran asserts that he has had a skin condition since service, the fact remains that it is not shown that it has been continually present.  As such, a medical opinion was necessary to address the question of etiology.  The Veteran was scheduled for such an examination on two occasions, but he failed to attend either examination.  As such, the evidence of record remains insufficient to support a grant of service connection.  As noted, 38 C.F.R. § 3.655 notes that a case in which a Veteran failed to show should be rated on the evidence of record.  Unfortunately, because the evidence of record is insufficient to support a grant of service connection at this time, service connection is denied. 


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and schizophrenia is denied.  

Service connection for pemphigus vulgaris (claimed as a skin disorder), to include as due to an undiagnosed illness, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


